Thompson, J.,
delivered the opinion of the court.
This was an action on an account for goods sold and ■delivered. The answer admits the purchase of the goods .at the price stated in the petition, sets up by way of counter-claim that the defendant has been damaged in the sum ■of ten thousand dollars, by reason of the goods not being ■of the quality represented, and asks judgment against the plaintiff for this sum. At the trial in the circuit ■court, the plaintiff hada verdict and judgment against the defendant on the plaintiff’s cause of action, and •also on the defendant’s counter-claim. The whole controversy was upon the counter-claim. In respect ■of that, the defendant stood before the court in the substantial attitude of plaintiff, and appeals from the judgment against him in respect of- his whole claim. 'The amount in controversy, being, then, ten thousand dollars, we have no jurisdiction of the appeal, and it is -ordered that the case, be transferred to the supreme ■court.
All the judges concur.